Citation Nr: 0926181	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-07 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar strain.

2.  Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July to August 2001 
and from October 2003 to April 2005.  

This matter is on appeal from the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran testified before the undersigned Veterans 
Law Judge in March 2009.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, at his hearing before the Board in March 2009, 
the Veteran reported that his back pain had gotten worse 
since his most recent VA examination.  Additionally, he 
reported that he intended to seek vocational rehabilitation 
due to his back pain after the hearing.  Therefore, treatment 
records, vocational rehabilitation records, and a VA 
examination are necessary to properly adjudicate his claim 
for a rating in excess of 10 percent for his low back 
disability.  

Further, the RO has not considered the vocational 
rehabilitation records, in compliance with 38 C.F.R. 
§ 20.1304(c) (2008) and Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  An attempt to obtain these records should be 
undertaken.

With respect to the claim for service connection for a foot 
disorder, the Board finds the Veteran's statements as to his 
in-service foot disorder to be credible.  Moreover, the 
record reflects current diagnoses of flexible flat foot, 
plantar fasciitis, and neuroma.  Although he underwent an 
examination of the feet in April 2007, no opinion as to a 
nexus to service was given. Therefore, the Board finds that a 
VA examination and opinion is warranted to determine whether 
there is a nexus between his in-service foot disorder and 
current pathology.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Medical Center (VAMC) in Little Rock, 
Arkansas, for the period from March 2008 
to the present.  Any negative response 
should be noted in the file.

2.  Obtain vocational rehabilitation 
records, including any medical evidence 
submitted.  Any negative response should 
be noted in the file.

3.  Make arrangements for the Veteran to 
be afforded an examination to evaluate 
his current low back disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  The examiner should provide 
ranges of motion of the lumbar spine, 
describe symptoms exhibited by the 
Veteran to include any ankylosis, gait, 
scoliosis, muscle spasms, guarding, 
localized tenderness, neurological and 
orthopedic involvement, limitation of 
motion, pain on use, weakness, excess 
fatigability, and/or incoordination.  

The examiner should also assess whether 
the Veteran exhibits signs and symptoms 
of intervertebral disc syndrome, and 
address the number of incapacitating 
episodes, if any, experienced by the 
Veteran, giving the estimate in the 
number of weeks (total duration) over the 
past twelve months.  

4.  Make arrangements for the Veteran to 
be afforded an examination for a medical 
opinion regarding the relationship 
between his foot disorder and active duty 
service, if any.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that the Veteran's complaints 
related to his foot disorder are in 
any way related to his duties while 
in service? 

*	In responding to these questions, 
the examiner should indicate the 
degree to which the opinion is based 
upon the objective findings of 
record as opposed to the history as 
provided by the Veteran.

5.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include any records that may not have 
been previously considered. 

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

